Case 3:20-cv-01299 Document 2 Filed 02/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

THE CALIFORNIA NATURAL RESOURCES
AGENCY, THE CALIFORNIA
ENVIRONMENTAL PROTECTION AGENCY,
PEOPLE OF THE STATE OF CALIFORNIA, ex rel
ATTORNEY GENERAL XAVIER BECERRA
Plaintiff(s)

V.

WILBUR ROSS, in his official capacity as Secretary
of Commerce; CHRIS OLIVER, in his official
capacity as Assistant Administrator for Fisheries at
the National Oceanic and Atmospheric
Administration; et al.

Civil Action No.

 

eee ee eee ee Ne

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
WILBUR ROSS, Secretary
U.S. Department of Commerce
1401 Constitution Ave NW
Washington, D.C, 20230
(see attachment for additional defendants)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

SARA D. VAN LOH, Deputy Attorney General
DANIEL M. FUCHS, Deputy Attorney General
1515 Clay Street, Suite 2000

Oakland, CA 94612-0550

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 3:20-cv-01299 Document 2 Filed 02/20/20

Additional Defendants

CHRIS OLIVER

Assistant Administrator for Fisheries

National Oceanic and Atmospheric Administration
1315 East-West Highway, 14" Floor

Silver Spring, MD 20910

NATIONAL MARINE FISHERIES SERVICE
1315 East-West Highway, 14" Floor
Silver Spring, MD 20910

DAVID BERNHARDT
Secretary

U.S. Department of the Interior
1849 C Street NW
Washington, D.C. 20240

AURELIA SKIPWITH
Director

U.S. Fish and Wildlife Service
1849 C Street NW, Room 3358
Washington, D.C. 20240

U.S. FISH AND WILDLIFE SERVICE
1849 C Street NW
Washington, D.C. 20240

BRENDA BURMAN
Commissioner

U.S. Bureau of Reclamation
1849 C Street NW
Washington, D.C. 20240

U.S. BUREAU OF RECLAMATION
1849 C Street NW
Washington, D.C. 20240

SA2019300725
91220590.docx

Page 2 of 2
